CHARLES J. SCHUCK, Judge.
Claimant, the Gulf Oil Corporation, asks reimbursement in the sum of $127.23, which amount is claimed as damages to a certain gasoline pump owned by the said claimant and leased to Pethtel Brothers at Hundred, West Virginia. It is alleged that the damages were caused by the negligence of the driver of state road truck No. 630-38 in not having his emergency brake properly set and locked, and said brake released, backing into the pump in question, causing the damages in the amount set forth, in the petition of claimant. The accident seems to be attributed wholly to the negligence of this driver of the state road truck.
The state road commission does not contest claimant’s right to an award for the above amount, but concurs in the claim for the said damages; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that, it should be entered as an approved claim, and an award is made accordingly in the sum of one hundred twenty-seven dollars and twenty-three cents ($127.23.)